Exhibit 3.1(a) Form BCA 6.10 (rev. Dec. 2003) STATEMENT OF RESOLUTION ESTABLISHING SERIES Business Corporation Act Jesse White, Secretary of State Department of Business Services Springfiled, IL 62756 Telephone (217)782-8961 www.cyberdriveIllinois.com Remit payment in the form of a check or money order payable to the Secretary of State File # 5780-124-7 Filing Fee 1. Corporate Name: Z Trim Holdings, Inc. 2. The Board of Directors on April 23, 2010 duly adopted the following resolution establishing and designating one or more serices and fixing and determining the relative rights and preferences thereof: SEE ANNEX A ATTACHED 3. The undersigned corporation has caused this statement to be signed by a duly authorized officer, who affirms, under penalties of perjury, that the facts stawted herein are true. (All signatures must be in BLACK INK.) Dated: April 26, 2010Z Trim Holdings, Inc. by /Steve Cohen Steve Cohen, Chief Executive Officer This form is applicable only where the articles of incorporation expressly vest authority in the board of directors to establish series and to fix and determine the relative rights and preferences thereof. In such case series may be established and rights and prederences fixed and determined by by resolution of the board of directors only ot the extent not already established, fixed and determined by the articles of incorporation. Note: Only special and preferred classes of stock can be established in series. ANNEX A To the STATEMENT OF RESOLUTION ESTABLISHING SERIES Z Trim Holdings Inc. Series I Preferred Stock Resolved that the Corporation is authorized to issue One Million (1,000,000) shares of the Series I8% Convertible Preferred Stock (the “Series I Preferred Stock”) , par value $0.01 per share, which shall have the following powers, privileges and restrictions, qualifications, limitations designations, preferences and other special rights: Rights. Preferences and Restrictions ofSeries I Preferred Stock.The preferences, qualifications, limitations, restrictions and special or relative rights in respect of the shares the Series I 8% Convertible Preferred Stock, which series shall consist of One Million (1,000,000) shares ( the “Series I Preferred Stock”), are as set forth below. A.
